Name: Decision of the EEA Joint Committee No 94/97 of 28 November 1997 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: environmental policy;  European construction;  marketing
 Date Published: 1998-07-09

 9.7.1998 EN Official Journal of the European Communities L 193/50 DECISION OF THE EEA JOINT COMMITTEE No 94/97 of 28 November 1997 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 50/96 (1); Whereas Commission Decision 97/138/EC of 3 February 1997 establishing the formats relating to the database system pursuant to European Parliament and Council Directive 94/62/EC on packaging and packaging waste (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 7a (Commission Decision 97/129/EC) in Chapter XVII of Annex II to the Agreement: 7b. 397 D 0138: Commission Decision 97/138/EC of 3 February 1997 establishing the formats relating to the database system pursuant to European Parliament and Council Directive 94/62/EC on packaging and packaging waste (OJ L 52, 22.2.1997, p. 22). Article 2 The texts of Decision 97/138/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 December 1997, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 28 November 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 21, 23. 1. 1997, p. 4. (2) OJ L 52, 22. 2. 1997, p. 22.